DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed on 04/21/2022, with respect to rejections of claims 1-20 under 35 U.S.C. 112, have been fully considered and are persuasive. The amendment to the independent claims has overcome the rejections.  The rejections of the claims have been withdrawn. 
Applicant’s arguments, with respect to rejections of claims 1-20 under 35 U.S.C. 102 and 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amended independent claims 1 and 13 are now rejected under 35 U.S.C. 103 as being unpatentable over Crocker (U.S. Pub. 2013/0100130 A1), and in view of Medioni et al (U.S. Pub. 2013/0286012 A1). Claims 1-20 remain rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crocker (U.S. Pub. 2013/0100130 A1), and in view of Medioni et al (U.S. Pub. 2013/0286012 A1).
Regarding claim 1, Crocker teaches a method of producing surface data representing a continuous surface based on electronic polygonal data (Fig. 3, paragraph [0010]), the method comprising: 
             accessing the polygonal data with a computer, the polygonal data defining a mesh of polygonal data points and comprising a plurality of vertices, and wherein the polygonal data describes an object (paragraphs [0029], [0030], “the methods and systems may receive polygonal data 1, such as that represented in FIG. 1 and generate a BREP 2, such as that represented in FIG. 2.” “In a predominantly triangular mesh most polygons are defined by three data points, and each data point is generally a vertex of six triangles.”); 
            generating a plurality of bounded areas based on the vertices of the polygonal data, each bounded area defined by a set of boundaries, wherein a first plurality of vertices of the polygonal data are inside a first bounded area, and wherein a second plurality of vertices of the polygonal data are inside a second bounded area, and wherein the first and second pluralities of vertices of the polygonal data are mutually exclusive (e.g., Fig. 13, areas 33. Some areas 33 are separate from each other. Note: the examiner could not find the description wherein a first/second plurality of vertices of the polygonal data are inside a first/second bounded area in the originally foiled specification. Since a bounded area with a polygonal shape is generally defined by a plurality of vertices, the claimed feature is trivially interpreted as a first/second plurality of vertices of the polygonal data are anywhere in a first/second bounded area, including on the boundaries.); 
            expanding at least one of the first and second bounded areas (paragraphs [0049]-[0050], “FIGS. 7 and 8 show progressive extensions of the surface boundary segments 24 started in FIG. 6. FIG. 9 shows the result of the boundary segments 24 starting with vertices having valence 5 or higher being fully extended.” “At 50 of FIG. 3 surface boundaries are defined using the vertices 11 having valence 3. As shown in FIG. 10, boundary segments 26 are formed starting with the vertices 11 having valence 3 and ending with the vertices 28 adjacent to the vertices 11 having valence 3, and include the continuous curve between the start and end vertices.” In Fig. 4, the areas 18 have the rectangular mesh, each rectangle may share vertices of four adjacent rectangles.); 
            generating a surface for each of the expanded bounded areas based on the vertices of the expanded bounded areas (paragraph [0063], “At 60 of FIG. 3, continuous surfaces are generated for each area 33 of the mesh surrounded by boundary segments.”); 
            generating the surface data based at least in part on the surfaces (paragraph [0069], “FIG. 23 shows the continuous surface 74 generated by the method of FIG. 3, with the surface boundaries 76.”); and 
            storing the surface data in a computer readable data storage (paragraph [0070], “Once data representing the continuous BREP object 74 is generated, the data may be stored in a non-transitory computer readable medium, such as a memory storage device.”).
Crocker does not explicitly teach wherein, because of the expansion, a plurality of vertices coincident with a boundary of the second bounded area are inside the first bounded area and a plurality of vertices coincident with a boundary of the first bounded area are inside the second bounded area, generating the surface data based at least in part on the surfaces, wherein one or more adjacent pairs of generated surfaces overlap.
Medioni et al, in the same field of endeavor, teaches wherein, because of the expansion, a plurality of vertices coincident with a boundary of the second bounded area are inside the first bounded area and a plurality of vertices coincident with a boundary of the first bounded area are inside the second bounded area, generating the surface data based at least in part on the surfaces, wherein one or more adjacent pairs of generated surfaces overlap (Fig. 11A; paragraphs [0078]-[0083], “In addition, to describe a complex 3D shape, junctions between two or three cylindrical representations should be handled. A solution is to extend the axes connecting multiple parts so as to account for all points. At this stage a representation of the integrated cloud of 3D points is produced in terms of a segmented description of the surfaces. If an overlapping region is in a concave area in the 3D surface, 21) cylindrical maps may contain some holes, but a smooth surface should be Obtained even with the presence of noisy 3D points.” “Suppose that two unwrapped cylindrical maps, D1 and D2, have overlapping regions A1 and A2, respectively.”” With a set of transformed points {q(i)} created, the overlapping region can be blended using a simple filtering method in order to have smooth joining parts. For instance, a simple weighted averaging can be applied for a pair of corresponding points (q(i), q'(i)).”). As Medioni et al is combined with Crocker, that is, incorporating handling the overlapping regions as two surfaces are jointed, one would obtain the claimed features. Handling overlapping the bounded areas/regions/patches is commonly practiced in the field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Crocker and Medioni et al to obtain the claimed features.
Regarding claim 2, the combination of Crocker and Medioni et al would suggest the method of claim 1, further comprising, prior to accessing the polygonal data, generating the polygonal data from data generated by scanning the object (Medioni et al: paragraphs [0035]-[0036], “FIG. 2 shows a pipeline 200 of a 3D whole body scanning system. The pipeline 200 provides multiple frames integration for depth data acquired 205 using one or more 3D cameras, such as described above.” “Thus, registration 215 and modeling 220 need not be performed explicitly in series before a final segmented representation 225 (e.g., a 3D mesh model) is created.”).
Regarding claim 3, Crocker teaches further comprising, prior to accessing the polygonal data, generating the polygonal data through a subdivision process (paragraph [0076], “The polygonal data 84, shown in FIG. 26 differs from the polygonal data 1 shown in FIG. 1 in that FIG. 26 is a control mesh, and the polygonal data of FIG. 1 has been subdivided one or more times. The polygonal data discussed herein and on which the methods and systems discussed herein operate may be a control mesh, subdivided data, or another type of polygonal data.”).
Regarding claim 4, the combination of Crocker and Medioni et al would suggest wherein each of the vertices is associated with a number of subdivision modification vectors, and wherein, prior to the expansion, the boundaries of the first bounded area are determined based on each of the vertices inside the first bounded being associated with a first number of subdivision modification vectors, and the boundaries of the second bounded area are determined based on each of the vertices inside the second bounded area being associated with a second number of subdivision modification vectors, and wherein the first and second numbers of subdivision modification vectors are different (Crocker: paragraph [0067], “The tangent vectors 66 are from the continuous curves of both surfaces 48 sharing the boundary. As shown in FIG. 19, the two tangent vectors 66 are not parallel.” “To improve the continuity of the boundary, the two tangent vectors 66 may be modified so as to be equal and opposite, for example, by modifying each tangent vector 66 by a common amount.” As shown Fig. 19, some vertices have 3 tangent vectors, and others have 2 tangent vectors.).
Regarding claim 5, Crocker teaches wherein each of the vertices has a valence corresponding with the number of polygons partially defined thereby, and wherein, prior to the expansion, one or more of the bounded areas have boundaries determined based on vertices having a valence other than four (paragraph [0050], “At 50 of FIG. 3 surface boundaries are defined using the vertices 11 having valence 3.”).
Regarding claim 6, Crocker teaches wherein expanding the bounded areas comprises adding a plurality of vertices of the polygonal data outside at least a portion of a perimeter of each of the bounded areas (paragraph [0049], “FIGS. 7 and 8 show progressive extensions of the surface boundary segments 24 started in FIG. 6.”).
Regarding claim 7, Crocker teaches wherein the locations of the added vertices correspond with locations of vertices of adjacent bounded areas (paragraph [0049], “FIGS. 7 and 8 show progressive extensions of the surface boundary segments 24 started in FIG. 6.”).
Regarding claim 8, Crocker teaches wherein the locations of the added vertices correspond with locations of the vertices of the adjacent bounded areas which are the most and the second most adjacent to the vertices of the bounded area being expanded (paragraph [0049], “FIGS. 7 and 8 show progressive extensions of the surface boundary segments 24 started in FIG. 6.”).
Regarding claim 9, Crocker teaches further comprising moving a plurality of corner vertices to a limit surface of the polygonal data (paragraph [0074], “The mesh operations are performed on the polygonal data to generate the characteristics. Such mesh operations may include, for example, extruding, bevelling, splitting faces, inserting vertices, and moving edges and vertices.”).
Regarding claim 10, Crocker teaches further comprising assembling the generated surfaces to define the surface data (paragraph [0069], “FIG. 23 shows the continuous surface 74 generated by the method of FIG. 3, with the surface boundaries 76.”).
Regarding claim 11, the combination of Crocker and Medioni et al would suggest further comprising removing one or more knots of the surface data (Medioni et al: paragraph [0089], “Note further that simplification of the mesh to reduce the number of triangles, and to remove overlapping ones, can also be performed using existing tools such as Blender or MeshLab.”).
Regarding claim 12, Crocker teaches wherein the surface data is G2 continuous at all or substantially all points (paragraphs [0064], “The generated surface may be G2 continuous.”).

Regarding claim 13, Crocker teaches a method of producing surface data from electronic polygonal data (Fig. 3, paragraph [0010]), the method comprising: 
             accessing the polygonal data with a computer, the polygonal data defining a mesh of polygonal data points and comprising a plurality of vertices, and wherein the polygonal data describes an object (paragraphs [0029], [0030], “the methods and systems may receive polygonal data 1, such as that represented in FIG. 1 and generate a BREP 2, such as that represented in FIG. 2.” “In a predominantly triangular mesh most polygons are defined by three data points, and each data point is generally a vertex of six triangles.”); 
            generating a plurality of bounded areas based on the vertices of the polygonal data, wherein a plurality of vertices of the polygonal data are inside each of the bounded areas, wherein a plurality of vertices of the polygonal data are inside a plurality of bounded areas (e.g., Fig. 13, areas 33. Each area 33 has some vertices. Note: the examiner could not find the description wherein a plurality of vertices of the polygonal data are inside each of the bounded areas, wherein a plurality of vertices of the polygonal data are inside a plurality of bounded areas in the originally foiled specification. Therefore the claimed feature is trivially interpreted as wherein the bounded areas have some vertices, including the ones on the boundaries.); 
             generating a surface for each of the bounded areas based on the bounded areas (paragraph [0063], “At 60 of FIG. 3, continuous surfaces are generated for each area 33 of the mesh surrounded by boundary segments.”); 
             assembling the generated surfaces to generate the surface data (paragraph [0069], “FIG. 23 shows the continuous surface 74 generated by the method of FIG. 3, with the surface boundaries 76.”); and
             storing the surface data in a computer readable data storage (paragraph [0070], “Once data representing the continuous BREP object 74 is generated, the data may be stored in a non-transitory computer readable medium, such as a memory storage device.”).
However, Crocker does not explicitly teach wherein one or more adjacent pairs of the generated surfaces overlap.
Medioni et al, in the same field of endeavor, teaches wherein one or more adjacent pairs of the generated surfaces overlap  (Fig. 11A; paragraphs [0078]-[0083], “In addition, to describe a complex 3D shape, junctions between two or three cylindrical representations should be handled. A solution is to extend the axes connecting multiple parts so as to account for all points. At this stage a representation of the integrated cloud of 3D points is produced in terms of a segmented description of the surfaces. If an overlapping region is in a concave area in the 3D surface, 21) cylindrical maps may contain some holes, but a smooth surface should be Obtained even with the presence of noisy 3D points.” “Suppose that two unwrapped cylindrical maps, D1 and D2, have overlapping regions A1 and A2, respectively.”” With a set of transformed points {q(i)} created, the overlapping region can be blended using a simple filtering method in order to have smooth joining parts. For instance, a simple weighted averaging can be applied for a pair of corresponding points (q(i), q'(i)).”). As Medioni et al is combined with Crocker, that is, incorporating handling the overlapping regions as two surfaces are jointed, one would obtain the claimed features. Handling overlapping the bounded areas/regions/patches is commonly practiced in the field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods as shown in Crocker and Medioni et al to obtain the claimed features.
Regarding claim 14, the combination of Crocker and Medioni et al would suggest the method of claim 13, further comprising, prior to accessing the polygonal data, generating the polygonal data from data generated by scanning the object (Medioni et al: paragraphs [0035]-[0036], “FIG. 2 shows a pipeline 200 of a 3D whole body scanning system. The pipeline 200 provides multiple frames integration for depth data acquired 205 using one or more 3D cameras, such as described above.” “Thus, registration 215 and modeling 220 need not be performed explicitly in series before a final segmented representation 225 (e.g., a 3D mesh model) is created.”).
Regarding claim 15, the combination of Crocker and Medioni et al would suggest further comprising, prior to accessing the polygonal data, generating the polygonal data through a subdivision process (Crocker : paragraph [0076], “The polygonal data 84, shown in FIG. 26 differs from the polygonal data 1 shown in FIG. 1 in that FIG. 26 is a control mesh, and the polygonal data of FIG. 1 has been subdivided one or more times. The polygonal data discussed herein and on which the methods and systems discussed herein operate may be a control mesh, subdivided data, or another type of polygonal data.”).
Regarding claim 16, the combination of Crocker and Medioni et al would suggest wherein each of the vertices is associated with a number of subdivision modification vectors, and wherein, prior to the expansion, the boundaries of the first bounded area are determined based on each of the vertices inside the first bounded being associated with a first number of subdivision modification vectors, and the boundaries of the second bounded area are determined based on each of the vertices inside the second bounded area being associated with a second number of subdivision modification vectors, and wherein the first and second numbers of subdivision modification vectors are different (Crocker: paragraph [0067], “The tangent vectors 66 are from the continuous curves of both surfaces 48 sharing the boundary. As shown in FIG. 19, the two tangent vectors 66 are not parallel.” “To improve the continuity of the boundary, the two tangent vectors 66 may be modified so as to be equal and opposite, for example, by modifying each tangent vector 66 by a common amount.” As shown Fig. 19, some vertices have 3 tangent vectors, and others have 2 tangent vectors.).
Regarding claim 17, Crocker teaches wherein each of the vertices has a valence corresponding with the number of polygons defined thereby, and wherein, prior to the expansion, the bounded areas have boundaries determined based on vertices having a valence other than four (paragraph [0050], “At 50 of FIG. 3 surface boundaries are defined using the vertices 11 having valence 3.”).
Regarding claim 18, the combination of Crocker and Medioni et al would suggest further comprising moving a plurality of corner vertices to a limit surface of the polygonal data (Crocker: paragraph [0074], “The mesh operations are performed on the polygonal data to generate the characteristics. Such mesh operations may include, for example, extruding, bevelling, splitting faces, inserting vertices, and moving edges and vertices.”).
Regarding claim 19, Crocker teaches wherein the assembled surfaces define a surface corresponding with the object (paragraph [0069], “FIG. 23 shows the continuous surface 74 generated by the method of FIG. 3, with the surface boundaries 76.”).
Regarding claim 20, the combination of Crocker and Medioni et al would suggest further comprising removing one or more knots of the surface data (Medioni et al: paragraph [0089], “Note further that simplification of the mesh to reduce the number of triangles, and to remove overlapping ones, can also be performed using existing tools such as Blender or MeshLab.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIZE MA/Primary Examiner, Art Unit 2613